—Judgment, Supreme Court (James J. Leff, J.), rendered May 19, 1992, convicting defendant, after his pleas of guilty, to two counts of robbery in the first degree, and sentencing him, as a persistent violent felony offender, to two concurrent terms of 15 years to life, unanimously affirmed.
Defendant’s contention that his pleas were not knowingly and intelligently entered has not been preserved for review, as a matter of law, since he did not move to withdraw the pleas or to vacate the judgment of conviction (People v Lopez, 71 NY2d 662, 665), and we decline to reach it in the interest of justice. If we were to consider this contention, we would find that those pleas were properly entered, in view of, inter alia, defendant’s colloquy with Criminal Term concerning the effect of those pleas on his status as a felony offender, and his familiarity with the criminal justice system, as a result of his extensive criminal record (see, People v Montford, 134 AD2d 207, 208, lv denied 70 NY2d 1009).
We have considered defendant’s remaining contention and find it without merit. Concur — Rosenberger, J. P., Wallach, Kupferman, Ross and Tom, JJ.